Exhibit 10.2

HEARING DATE AND TIME: June 12, 2019 at 11:00 a.m. (Eastern Time)

OBJECTION DEADLINE: June 5, 2019 at 4:00 p.m. (Eastern Time)

 

DRINKER BIDDLE & REATH LLP  

1177 Avenue of the Americas

41st Floor

New York, New York 10036-2714

Telephone: (212) 248-3140

Facsimile: (212) 248-3141

E-mail: kristin.going@dbr.com

            marita.erbeck@dbr.com

Kristin K. Going

Marita S. Erbeck

 

 

Attorneys for the Motors Liquidation Company

GUC Trust Administrator

 

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF NEW YORK

  --------------------------------------------------------------------------x  

In re:

 

MOTORS LIQUIDATION COMPANY, f/k/a
GENERAL MOTORS CORPORATION, et al.,

 

                                                                      Debtors.

 

--------------------------------------------------------------------------x

 

Chapter 11

 

Case No. 09-50026 (MG)

(Jointly Administered)

MOTORS LIQUIDATION COMPANY AVOIDANCE

ACTION TRUST, by and through the Wilmington Trust Company, solely in its
capacity as Trust Administrator and Trustee,

 

                                                                    
     Plaintiff,

 

                                             against

 

JPMORGAN CHASE BANK, N.A., et al.,

 

                                                                    
     Defendants.

--------------------------------------------------------------------------x

 

 

 

 

Adversary Proceeding

 

Case No. 09-00504 (MG)

 

JOINDER OF THE MOTORS LIQUIDATION COMPANY

GUC TRUST ADMINISTRATOR IN

MOTION OF MOTORS LIQUIDATION COMPANY AVOIDANCE

ACTION TRUST FOR ENTRY OF AN ORDER PURSUANT TO

SECTION 105 OF THE BANKRUPTCY CODE AND BANKRUPTCY RULE 9019

APPROVING THE SETTLEMENT BETWEEN THE PARTIES



--------------------------------------------------------------------------------

The GUC Trust Administrator1 of the Motors Liquidation Company GUC Trust (the
“GUC Trust”), as established under the Debtors’ Second Amended Joint Chapter 11
Plan dated as of March 18, 2011 [ECF No. 9836] (the “Plan”) of the
above-captioned post-effective date debtors (the “Debtors”), by and through its
undersigned counsel, hereby joins (this “Joinder”) in the Motion of Motors
Liquidation Company Avoidance Action Trust for Entry of an Order Pursuant to
Section 105 of the Bankruptcy Code and Bankruptcy Rule 9019 Approving the
Settlement Between the Parties [ECF No. 14505] (the “Settlement Motion”), which
seeks entry of an order (the “Settlement Approval Order”): (i) approving the
global settlement agreement attached as Exhibit B to the Settlement Motion (the
“Settlement Agreement”) resolving all claims and cross-claims asserted in the
above-captioned adversary proceeding (the “Term Loan Avoidance Action”); (ii)
authorizing the Motors Liquidation Company Avoidance Action Trust (the “AAT”)
and the GUC Trust to take all actions necessary or appropriate to effectuate the
Settlement Agreement; and (iii) granting such other and further relief as the
Court deems necessary, and respectfully states as follows:.

1. The GUC Trust Administrator joins in the Settlement Motion and hereby
incorporates by reference the arguments made in the Settlement Motion as if set
forth fully herein.

2. The GUC Trust Administrator notes that the Settlement Approval Order as
proposed and attached to the Settlement Agreement as Exhibit A includes a
specific approval and authorization by the Court for the GUC Trust’s entry into,
execution, delivery and performance of the Settlement Agreement, which
authorization is consistent with Section 8.1(e) of the Second Amended and
Restated Motors Liquidation Company GUC Trust Agreement.

 

1 

Capitalized terms not defined herein shall have the meaning ascribed to them in
the Settlement Agreement, the Plan or the GUC Trust Agreement (all defined
herein), as applicable.



--------------------------------------------------------------------------------

3. Specifically, through approval of Paragraph 3 of the Settlement Approval
Order, the GUC Trust Administrator seeks approval for its actions to be taken
pursuant thereto, including (i) resolving the disputes between the GUC Trust and
JPMorgan Chase Bank, N.A. (“JPMorgan”), in its individual capacity and as
administrative agent for the Term Loan, regarding payment of JPMorgan’s defense
costs for the Term Loan Avoidance Action, (ii) allocating among the Term Lender
Parties the Resolved Allowed General Unsecured Claims of JPMorgan and certain
Term Lenders against the GUC Trust in the aggregate amount of $231 million
provided for in the Settlement Agreement and treating those claims in accordance
with the terms of the GUC Trust Agreement (Settlement Agreement § 4(c)), and
(iii) granting a full release of JPMorgan, the other Term Lenders, all Net
Proceeds Counter-Parties, Simpson Thacher & Bartlett LLP (“STB”), and STB’s
professional liability insurers from all actions related in any way to the Term
Loan Avoidance Action, the Delaware Actions, the Synthetic Lease, the Term Loan
Agreement, the Delaware UCC-1, and any transactions related to any of the
foregoing (the “Released Matters”) (Settlement Agreement §§ 3(a), (b)), as well
as the full release of the GUC Trust by JPMorgan, the other Term Lenders and STB
from all Released Matters (Settlement Agreement §§ 3(d), (e)). Given the
importance of the Settlement Agreement to the expeditious and successful
resolution of these cases, the GUC Trust Administrator believes that it is
necessary and appropriate for the Court to approve the actions to be undertaken
in connection with the Settlement Agreement as reflected in Paragraph 3 of the
Settlement Approval Order.

 

2



--------------------------------------------------------------------------------

4. Further, the GUC Trust Administrator has the right under the GUC Trust
Agreement to object to General Unsecured Claims, make distributions with respect
to any Disputed General Unsecured Claims, Unresolved Term Loan Avoidance Action
Claims or Unresolved Other Avoidance Action Claims that have become Allowed
General Unsecured Claims, execute all agreements, instruments and other
documents, and effect all other actions necessary or appropriate to dispose of
the GUC Trust Assets, object to and/or withdraw objections to Disputed General
Unsecured Claims and manage, control, prosecute and/or settle objections to
Disputed General Unsecured Claims, and assert and/or waive any applicable
privileges (legal or otherwise) on behalf of the GUC Trust. GUC Trust Agreement
§§ 5.1, 8.1(b) (iii), (iv), (xviii) and (xxv). The Court also has continuing
jurisdiction to interpret, implement and/or enforce the GUC Trust Agreement.
Plan § 11.1(i); see also GUC Trust Agreement § 8.1(e).

5. The actions required of the GUC Trust by operation of the Settlement
Agreement are a proper exercise of the GUC Trust Administrator’s authority
granted pursuant to the GUC Trust Agreement. Accordingly, it is appropriate that
the Settlement Approval Order include the authorizing language contained in
Paragraph 3 thereof.

WHEREFORE, for the reasons set forth herein and in the Settlement Motion, the
GUC Trust Administrator respectfully requests that the Court (i) enter the
Settlement Approval Order as proposed; and (ii) grant such other and further
relief as the Court deems necessary.

Dated: New York, New York

  May 13, 2019

 

Respectfully submitted, By:   /s/ Kristin K. Going   Kristin K. Going   Marita
S. Erbeck   DRINKER BIDDLE & REATH LLP   1177 Avenue of the Americas   41st
Floor   New York, NY 10036-2714   Tel: (212) 248-3140   E-mail:
kristin.going@dbr.com               marita.erbeck@dbr.com   Attorneys for the
Motors Liquidation   Company GUC Trust Administrator

 

3